EXHIBIT 10.2
 
INDEMNITY AGREEMENT


This Indemnity Agreement, dated as of April 14, 2014 is made by and between
Andalay Solar, Inc., a Delaware corporation (the “Company”), and Steven Chan, a
director, officer or key employee of the Company or one of the Company’s
subsidiaries or other service provider who satisfies the definition of
Indemnifiable Person set forth below (“Indemnitee”).


RECITALS


A.           The Board of Directors of the Company (the “Board”) desires to
attract and retain the services of talented and experienced individuals, such as
Indemnitee, to serve as directors and officers of the Company and its
subsidiaries;


B.           The Company and Indemnitee recognize that corporate litigation in
general has subjected directors and officers to expensive litigation risks, and
the fact that the exposure frequently bears no relationship to the compensation
of such representatives;


C.           Section 145 of the Delaware General Corporation Law
(“Section 145”), empowers the Company to indemnify its directors and officers by
agreement and to indemnify persons who serve, at the request of the Company, as
the directors, officers, employees or agents of other corporations,
partnerships, joint ventures, trusts or enterprises, and expressly provides that
the indemnification provided by Section 145 is not exclusive;


D.           Section 145(g) allows for the purchase of directors and officers
liability (“D&O”) insurance by the Company, which can cover asserted liabilities
without regard to whether they are indemnifiable or not;


E.           Individuals considering service or presently serving expect to be
extended market terms of indemnification commensurate with their position, and
that entities such as Company will endeavor to maintain appropriate D&O
insurance; and


F.           In order to induce Indemnitee to serve or continue to serve as a
director or officer of the Company and/or one or more subsidiaries of the
Company, the Company and Indemnitee are entering into this Agreement.


AGREEMENT


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1. Definitions.  For purposes of this Agreement:
 
(a) “Affiliate” of the Company means any corporation, partnership, limited
liability company, joint venture, trust or other enterprise in respect of which
Indemnitee is or was or will be serving as a director, officer, trustee,
manager, member, partner, employee, agent, attorney, consultant, member of the
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise), fiduciary, or in any other similar
capacity at the request, election or direction of the Company, and including,
but not limited to, any employee benefit plan of the Company or a Subsidiary or
Affiliate of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) “Change in Control” means (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
a Subsidiary or a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or Subsidiary, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding capital stock, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
outstanding capital stock of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into capital stock of the surviving entity) at least 80% of the total voting
power represented by the capital stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets.
 
(c) “Expenses” means and includes all direct and indirect out of pocket costs of
any type or nature whatsoever (including, without limitation, all attorneys’
fees and related disbursements, and other out-of-pocket costs), actually and
reasonably paid or incurred by Indemnitee in connection with either the
investigation, defense or appeal of, or being a witness in, a Proceeding, or
establishing or enforcing a right to indemnification under this Agreement,
Section 145 or otherwise; provided, however, that Expenses shall not include any
judgments, fines, ERISA excise taxes or penalties or amounts paid in settlement
of a Proceeding.
 
(d) “Indemnifiable Event” means any event or occurrence related to Indemnitee’s
service to the Company or any Subsidiary or Affiliate as an Indemnifiable
Person, or by reason of anything done or not done, or any act or omission, by
Indemnitee in any such capacity.
 
(e) “Indemnifiable Person” means any person who is or was a director, officer,
trustee, manager, member, partner, member of an entity’s governing body (whether
constituted as a board of directors, board of managers, general partner or
otherwise) or other agent or fiduciary of the Company or a Subsidiary or
Affiliate of the Company.
 
(f) “Independent Counsel” means legal counsel that has not performed services
for the Company or Indemnitee in the five years preceding the time in question
and that would not, under applicable standards of professional conduct, have a
conflict of interest in representing either the Company or Indemnitee.
 
(g) “Independent Director” means each member of the Board who (i) is an
“independent director” as such term is defined in Marketplace Rule 5605(a)(2) of
the listing standards of the NASDAQ Stock Market, and (ii) was a director at the
time this Agreement was entered into or whose election to the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then in office who either were
directors at the time this Agreement was entered into or whose election or
nomination for election was previously so approved.
 
(h) “Other Liabilities” means any and all liabilities of any type whatsoever,
including, but not limited to, judgments, fines, penalties, ERISA (or other
benefit plan related) excise taxes or penalties, and amounts paid in settlement
and all interest, taxes, assessments and other charges actually paid or payable
in connection with or in respect of any of the foregoing.
 
(i) “Proceeding” means any threatened, pending, or completed action, suit or
other proceeding, whether civil, criminal, administrative, investigative,
legislative or any other type whatsoever, preliminary, informal or formal,
including any arbitration or other alternative dispute resolution and including
any appeal of any of the foregoing.
 
(j) “Subsidiary” means any entity of which more than 50% of the outstanding
voting securities are owned directly or indirectly by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
2. Agreement to Serve.  The Indemnitee agrees to serve and/or continue to serve
as an Indemnifiable Person in the capacity or capacities in which Indemnitee
currently serves the Company as an Indemnifiable Person, and any additional
capacity in which Indemnitee may agree to serve, until such time as Indemnitee’s
service in a particular capacity shall end according to the terms of an
agreement, the Company’s Certificate of Incorporation or Bylaws, governing law,
or otherwise.  Nothing contained in this Agreement is intended to create any
right to continued employment by, or continued right to provide any other form
of service to, the Company or a Subsidiary or Affiliate of the Company by
Indemnitee.
 
3. Mandatory Indemnification.
 
(a) Agreement to Indemnify.  In the event Indemnitee is a person who was or is a
party to or witness in or is threatened to be made a party to or witness in any
Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent permitted (and to the fullest extent not prohibited) by
the provisions of the Company’s Bylaws and the Delaware General Corporation Law
(“GCL”), as the same may be amended from time to time (but only to the extent
that such amendment permits the Company to provide broader indemnification
rights than the Bylaws or the GCL permitted prior to the adoption of such
amendment).
 
(b) Actions where Indemnitee is Deceased.  If Indemnitee is a person who was or
is a party or is threatened to be made a party to any Proceeding by reason of an
Indemnifiable Event, and if, prior to, during the pendency of or after
completion of such Proceeding the Indemnitee is deceased, the Company shall
indemnify the Indemnitee’s estate, heirs, executors and administrators against
all Expenses and Other Liabilities of any type whatsoever to the extent the
Indemnitee would have been entitled to indemnification pursuant to this
Agreement were the Indemnitee still alive.
 
(c) Exception for Amounts Covered by Insurance and Other
Sources.  Notwithstanding the foregoing, the Company shall not be obligated to
indemnify Indemnitee for Expenses or Other Liabilities of any type whatsoever
(including, but not limited to judgments, fines, penalties, ERISA excise taxes
or penalties and amounts paid in settlement) to the extent such amounts have
actually been paid directly to Indemnitee (or paid directly to a third party on
Indemnitee’s behalf) by any D&O insurance, or any other type of insurance, or
pursuant to other indemnity arrangements with third parties.
 
4. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities (as a result of success on the merits, or partial
success, or otherwise) but not entitled, however, to indemnification for the
total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount, except as to the
portion thereof for which indemnification is prohibited by the provisions of the
Company’s Bylaws or the GCL.  In any review or Proceeding to determine the
extent of rights of Indemnittee to full or partial indemnification, the Company
shall bear the burden to establish, by clear and convincing evidence, the lack
of a successful resolution of a particular claim, issue or matter and which
amounts sought in indemnity are allocable to claims, issues or matters which
were not successfully resolved.
 
5. D&O Insurance.
 
(a) Maintenance of D&O Insurance.  So long as Indemnitee shall continue to serve
the Company or a Subsidiary or Affiliate of the Company as an Indemnifiable
Person and thereafter so long as Indemnitee shall be subject to any possible
claim or threatened, pending or completed Proceeding as a result of an
Indemnifiable Event, the Company shall use reasonable efforts to maintain in
full force and effect (i) D&O insurance issued by one or more reputable insurers
and having the policy amount and deductible deemed appropriate by the Board, and
providing in all respects coverage in the same amount and that Indemnitee shall
qualify as an insured in such a manner as to provide the Indemnitee the same
rights and benefits, as are accorded to the most favorably insured of the
Company’s  independent directors (to the extent defined by the insurer) if the
Indemnitee is such an independent director; of the Company’s non-independent
directors, if the Indemnitee is not an independent director; or of the Company’s
officers if the Indemnitee is not a director but is an officer of the Company;
and (ii) any replacement or substitute D&O insurance policies issued by one or
more reputable insurers providing in all respects coverage in the same amount
and that Indemnitee shall qualify as an insured in such a manner as to provide
the Indemnitee the same rights and benefits, as are accorded to the most
favorably insured of the Company’s independent directors ( to the extent defined
by the insurer) if the Indemnitee is such an independent director; of the
Company’s non-independent directors, if the Indemnitee is not an independent
director; or of the Company’s officers if the Indemnitee is not a director but
is an officer of the Company.  The purchase, establishment and maintenance of
any such D&O insurance or other arrangements shall not in any way limit or
affect the rights and obligations of the Company or of Indemnitee under this
Agreement, except as expressly provided herein, and the execution and delivery
of this Agreement by the Company and Indemnitee shall not in any way limit or
affect the rights and obligations of the Company or the other party or parties
thereto under any such insurance or other arrangement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Limitation on Required Maintenance of D&O Insurance.  The required
reasonable efforts to maintain D&O Insurance could mean, in the exercise of
appropriate diligence and good faith, that the Company may determine that such
insurance is not reasonably available in whole or in part; the premium costs for
such insurance are disproportionate to the amount of coverage provided; the
coverage provided by such insurance is limited so as to provide an insufficient
or unreasonable benefit; the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company; the Company is to be acquired and a
tail policy of reasonable terms and a six year duration can be purchased for
pre-closing acts or omissions by the Indemnitee; or the Company is to be
acquired and D&O Insurance shall be maintained by the acquirer for at least six
years that covers pre-closing acts and omissions by the Indemnitee.
 
6. Mandatory Advancement of Expenses.  If requested in writing by Indemnitee,
the Company shall advance, prior to the final disposition of the respective
Proceeding, all Expenses actually and reasonably incurred by Indemnitee in
connection with (including in preparation for) a Proceeding related to an
Indemnifiable Event.  Indemnitee hereby undertakes to repay such amounts
advanced if, and only if and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company
under the provisions of this Agreement, the Company’s Bylaws or the GCL.  The
advances to be made hereunder shall be paid by the Company to Indemnitee or
directly to a third party designated by Indemnitee within thirty (30) days
following delivery of a written request therefor by Indemnitee to the
Company.  Such advances are intended to be an obligation of the Company to the
Indemnitee hereunder and shall in no event be deemed to be a personal
loan.  Indemnitee’s undertaking to repay any Expenses advanced to Indemnitee
hereunder shall be unsecured and shall not be subject to the accrual or payment
of any interest thereon. In the event that the Company fails to pay Expenses as
incurred by the Indemnitee as required by this section, Indemnitee may seek
mandatory injunctive relief from any court having jurisdiction to require the
Company to pay Expenses as set forth in this section.  If Indemnitee seeks
mandatory injunctive relief pursuant to this section, it shall not be a defense
to enforcement of the Company’s obligations set forth in this section that
Indemnitee has an adequate remedy at law for damages.  Should Indemnitee demand
advancement of Expenses in connection with a Proceeding where the Company
believes there has been a relevant final determination that renders Indemnitee
ineligible for such advancement, such right to advancement shall be determined
according to the process in 8(c).
 
7. Notice and Other Indemnification Procedures.
 
(a) Notification.  Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company in writing of the commencement or threat of commencement
thereof.  However, a failure so to notify the Company promptly following
Indemnitee’s receipt of such notice shall not relieve the Company from any
liability that it may have to Indemnitee except to the extent that the Company
is materially prejudiced in its defense of such Proceeding as a result of such
failure.
 
(b) Insurance and Other Matters.  If, at the time of the receipt of a notice of
the commencement of a Proceeding pursuant to Section 7(a) above, the Company has
D&O insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.
 
(c) Assumption of Defense.  In the event the Company shall be obligated to
advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein.  Following delivery of written notice to
Indemnitee of the Company’s election to assume the defense of such Proceeding,
the approval by Indemnitee (which approval shall not be unreasonably withheld)
of counsel designated by the Company and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding.  If (A) the employment of counsel designated by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have notified the Board in writing that Indemnitee has reasonably concluded that
there is likely to be a conflict of interest between the Company and Indemnitee
in the conduct of any such defense, or (C) the Company fails to actually employ
counsel to assume the defense of such Proceeding, the fees and expenses of
Indemnitee’s counsel shall be subject to indemnification and/or advancement
pursuant to the terms of this Agreement.  In addition to all the requirements
above, if the Company has D&O Insurance, or other insurance, with a panel
counsel requirement that may cover the matter for which indemnity is claimed by
Indemnitee, then Indemnitee shall use such panel counsel or other counsel
approved by the insurer, unless there is an actual conflict of interest posed by
representation by all such counsel, or unless and to the extent Company waives
such requirement in writing.  The Indemnitee and its counsel shall provide
reasonable cooperation with such insurer on request of the Company.  Nothing
herein shall prevent Indemnitee from employing counsel for any such Proceeding
at Indemnitee’s expense.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Settlement.  The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent; provided, however, that if a
Change in Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if Independent Counsel has approved
the settlement.  Neither the Company nor any Subsidiary or Affiliate shall enter
into a settlement of any Proceeding that might result in the imposition of any
Expense, Other Liability, penalty, limitation or detriment on Indemnitee,
whether indemnifiable under this Agreement or otherwise, without Indemnitee’s
written consent.  Neither the Company nor Indemnitee shall unreasonably withhold
consent from any settlement of any Proceeding.
 
8. Determination of Right to Indemnification.
 
(a) Success on the Merits or Otherwise.  To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Section 3(a) above or in the defense of any claim, issue or matter described
therein, the Company shall indemnify Indemnitee against Expenses actually
incurred in connection therewith. For purposes of this section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 
(b) Right to Indemnification in Other Situations.  In the event that
Section 8(a) is inapplicable, the Company shall also indemnify Indemnitee
pursuant to this Agreement unless, and except to the extent that, it shall have
been determined by one of the methods listed in this Section 8 that the
Indemnitee has not met the applicable standard of conduct required to entitle
the Indemnitee to such indemnification.
 
(c) Forum.  Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:
 
(1) A majority vote of those members of the Board who are Independent Directors
even though less than a quorum;
 
(2) A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or
 
(3) Independent Counsel selected by Indemnitee and approved by the Board, which
approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.
 
The selected forum shall be referred to herein as the “Reviewing Party”.
 
Notwithstanding the foregoing, following any Change in Control, the Reviewing
Party shall be Independent Counsel selected in the manner provided in (3) above;
otherwise, Indemnitee shall only be entitled to choose option (c)(3) if
Indemnitee is an independent director (including a former independent director
who has not been an officer).
 
(d) Submission for Decision.  As soon as practicable, and in no event later than
thirty (30) days after receipt by the Company of written notice of Indemnitee’s
choice of forum pursuant to Section 8(c) above, the Company and Indemnitee shall
each submit to the Reviewing Party such information as they believe is
appropriate for the Reviewing Party to consider.  The Reviewing Party shall
arrive at its decision within a reasonable period of time following the receipt
of all such information from the Company and Indemnitee, but in no event later
than thirty (30) days following the receipt of all such information, provided
that the time by which the Reviewing Party must reach a decision may be extended
by mutual agreement of the Company and Indemnitee.  All Expenses associated with
the process set forth in this Section 8(d), including but not limited to the
Expenses of the Reviewing Party, shall be paid by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Application to Court.  If (i) a claim for indemnification or advancement of
Expenses is denied, in whole or in part, and notwithstanding a final
determination by any Reviewing Party that Indemnitee is not entitled to
indemnification with respect to a specific Proceeding or claim, (ii) no
disposition of any claim is made by the Company within ninety (90) days after
the request therefor, (iii) the advancement of Expenses is not timely made
pursuant to Section 6 of this Agreement or (iv) payment of indemnification is
not made pursuant to Sections 3 or 4 of this Agreement, the Indemnitee shall
have the right to apply to the Delaware Court of Chancery, the court in which
the Proceeding is or was pending, or any other court of competent jurisdiction,
for the purpose of enforcing Indemnitee’s right to indemnification (including
the advancement of Expenses) pursuant to this Agreement.
 
(f) Expenses Related to Enforcement or Interpretation of Indemnification
Rights.  The Company shall indemnify Indemnitee against all Expenses incurred by
Indemnitee in connection with any hearing or Proceeding under this Section 8
involving Indemnitee and against all Expenses and Other Liabilities incurred by
Indemnitee in connection with any other Proceeding between the Company and
Indemnitee involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement, if and to the extent the Indemnitee is
successful.
 
(g) Determination of “Good Faith”.  For purposes of any determination of whether
Indemnitee acted in “good faith” Indemnitee shall be deemed to have acted in
good faith if in taking or failing to take the action in question Indemnitee
relied on the records or books of account of the Company or a Subsidiary or
Affiliate, including financial statements, or on information, opinions, reports
or statements provided to Indemnitee by the officers or other employees of the
Company or a Subsidiary or Affiliate in the course of their duties, or on the
advice of legal counsel for the Company or a Subsidiary or Affiliate, or on
information or records given or reports made to the Company or a Subsidiary or
Affiliate by an independent certified public accountant or by an appraiser or
other expert selected by the Company or a Subsidiary or Affiliate, or by any
other person (including legal counsel, accountants and financial advisors) as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company or a Subsidiary or Affiliate.  In connection with
any determination as to whether Indemnitee is entitled to be indemnified
hereunder, or to advancement of expenses, the Reviewing Party, or court shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification or advancement of Expenses, as the case may be, and
the burden of proof shall be on the Company to establish, by clear and
convincing evidence, that Indemnitee is not so entitled.  The provisions of this
Section 8(g) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.  In addition, the knowledge
and/or actions, or failures to act, of any other person serving the Company or a
Subsidiary or Affiliate as an Indemnifiable Person shall not be imputed to
Indemnitee for purposes of determining the right to indemnification hereunder.
 
9. Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:
 
(a) Claims Initiated by Indemnitee.  To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (1) with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement, or under any statute or law, as permitted under Section 145, or
otherwise, (2) where the Board has consented to the initiation of such
Proceeding, or (3) with respect to Proceedings brought to discharge Indemnitee’s
fiduciary responsibilities, whether under ERISA or otherwise, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate; or
 
(b) Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments.  To indemnify Indemnitee on account of (i) any suit in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law, or (ii) any disgorgement to or reimbursement of the Company by
the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
"Sarbanes-Oxley Act"), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); or
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Lack of Good Faith.  To indemnify the Indemnitee for any Expenses incurred
by the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if and to the extent that a court of
competent jurisdiction determines that the Indemnitee was not successful; or
 
(d) Unlawful Indemnification.  To indemnify Indemnitee for Other Liabilities if
such indemnification is prohibited by law.
 
10. Non-exclusivity.  The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and as to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.
 
11. Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent permitted by law,
including those circumstances in which indemnification would otherwise be
discretionary.
 
12. Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.
 
13. Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
and except as expressly provided herein, no such waiver shall constitute a
continuing waiver.
 
14. Successors and Assigns.  The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.
 
15. Notice.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and a receipt is provided by the party to whom such communication is
delivered, (ii) if mailed by certified or registered mail with postage prepaid,
return receipt requested, on the signing by the recipient of an acknowledgement
of receipt form accompanying delivery through the U.S. mail, (iii) personal
service by a process server, or (iv) delivery to the recipient’s address by
overnight delivery (e.g., FedEx, UPS or DHL) or other commercial delivery
service.  Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice complying
with the provisions of this Section 15.  Delivery of communications to the
Company with respect to this Agreement shall be sent to the attention of the
Company’s Chief Financial Officer.
 
 
7

--------------------------------------------------------------------------------

 
 
16. No Presumptions.  For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or
otherwise.  In addition, neither the failure of the Company or a Reviewing Party
to have made a determination as to whether Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the Company or a Reviewing Party that Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of Proceedings by
Indemnitee to secure a judicial determination by exercising Indemnitee’s rights
under Section 8(e) of this Agreement shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.
 
17. Survival of Rights.  The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.
 
18. Subrogation and Contribution.  (a)  In the event of payment by the Company
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee (under any insurance
policy or otherwise), who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
(b)  To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
19. Specific Performance, Etc.  The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law.  Accordingly, in the event of any such violation, Indemnitee
shall be entitled, if Indemnitee so elects, to institute Proceedings, either in
law or at equity, to obtain damages, to enforce specific performance, to enjoin
such violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.
 
20. Counterparts.  This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement.  Only one such counterpart signed
by the party against whom enforceability is sought needs to be produced to
evidence the existence of this Agreement.
 
21. Headings.  The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.
 
22. Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware. This Agreement is intended to be an agreement of the type
contemplated by Section 145(f) of the General Corporation Law of Delaware.
 
23. Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any Proceeding which arises out of or relates to
this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.
 


 
ANDALAY SOLAR, INC.
 


 
By:                                                      
 
Its:                                                      
 



 
INDEMNITEE:






                Steven Chan


        Address:                      




 
9
 

